                           Case 2:20-cv-01993-JAD-EJY Document 16
                                                               15 Filed 02/23/21
                                                                        02/22/21 Page 1 of 2
                                                                                           3



                    1       FENNEMORE CRAIG, P.C.
                            Shannon S. Pierce, NV Bar No. 12471
                    2
                            Wade Beavers, NV Bar No. 13451
                    3       7800 Rancharrah Parkway
                            Reno, Nevada 89511
                    4       Telephone: (775) 788-2200
                    5       Facsimile: (775) 786-5000
                            Email: spierce@fennmorelaw.com; wbeavers@fennemorelaw.com
                    6
                          Attorneys for Defendant Klondex Gold & Silver Mining Company
                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                         DISTRICT OF NEVADA

                 10       SHEILA OBIETA, an individual,                  Case No. 2:20-CV-01993-JAD-EJY

                 11                         Plaintiff,                     STIPULATION TO CONTINUE EARLY
                                                                           NEUTRAL EVALUATION SESSION
                 12       v.

                 13       KLONDEX GOLD & SILVER MINING
                          COMPANY, a domestic corporation; DOES
                 14       I-X; ROE Corporations I-X,
                 15
                                        Defendants.
                 16

                 17
                                   Pursuant to the Court’s Order Scheduling Early Neutral Evaluation [ECF No 10], this
                 18
                            matter is currently scheduled for the Early Neutral Evaluation session (“ENE”) on February 17,
                 19
                            2021. The parties have agreed to continue the session as lead counsel for Defendant, Ms. Pierce,
                 20
                            is unable to attend due to an emergency medical issue. The parties and their counsel of record
                 21
                            are available March 24, 2020.
                 22
                                                                                       March 23, 2021,
                                   The Pre-ENE telephone conference is rescheduled for ____________,   at 3:00
                                                                                                     2021      PM.
                                                                                                          at _______
                 23
                           The
                           a.m.conference
                               / p.m.     is for counsel and Judge Weksler only. To access the meeting, call
                 24
                                 Each party’s
                           877-810-9415,      written
                                         access   codeevaluation
                                                        "235998."must be submitted electronically to judicial clerk David
                 25
                           Chavez at david_chavez@nvd.uscourts.gov, by 4:00 p.m. on ____________, 2021.
                                 Each party's written evaluation statement is due March 17, 2021, at 4:00 PM.
                 26
                           ///
                 27        Written evaluations must be submitted to the Court's judicial clerk David Chavez at
                           ///
                 28        david_chavez@nvd.uscourts.gov. Please see the Court's scheduling order for more

7800 Rancharrah Parkway
                           details
                           17829003.1about the Court's requirements for the written evaluation.
RENO, NEVADA 89511
     (775) 788-2200
                          Case 2:20-cv-01993-JAD-EJY Document 16
                                                              15 Filed 02/23/21
                                                                       02/22/21 Page 2 of 2
                                                                                          3



                    1     IT IS SO STIPULATED.
                    2              DATED this 22nd day of February, 2021.
                    3                                                 FENNEMORE CRAIG, P.C.
                    4                                                  /s/ Shannon S. Pierce
                                                                      Shannon S. Pierce (Bar No. 12471)
                    5                                                 Wade Beavers (Bar No. 13451)
                                                                      7800 Rancharrah Parkway
                    6                                                 Reno, Nevada 89511
                                                                      Tel: (775) 788-2200
                    7                                                 Fax: (775) 786-1177
                    8                                                 Attorneys for Defendant Klondex Gold & Silver
                                                                      Mining Company
                    9
                                                                      HKM EMPLOYMENT ATTORNEYS LLP
                  10

                  11                                                    /s/ Jenny L. Foley
                                                                      Jenny L. Foley, Ph.D., Esq.
                  12                                                  1785 East Sahara, Suite 300
                                                                      Las Vegas, NV 89104
                  13
                                                                      Attorneys for Plaintiff Sheila Obieta
                  14

                  15

                  16               IT IS SO ORDERED.
                  17                          February
                                   Dated this ____ day of23, 2021.
                                                          __________, 2021.
                  18

                  19               _____________________________________
                                   UNITED STATES MAGISTRATE JUDGE
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                         2
                          17829003.1
7800 Rancharrah Parkway
RENO, NEVADA 89511
     (775) 788-2200
